           Case 5:19-cv-01692-EJD Document 204 Filed 01/15/21 Page 1 of 3



      Aaron S. Jacobs (Cal. Bar No. 214953)           Mark Fowler (Bar No. 124235)
 1    ajacobs@princelobel.com                         mark.fowler@us.dlapiper.com
      James J. Foster                                 Christine K. Corbett (Bar No. 209128)
 2    jfoster@princelobel.com                         christine.corbett@us.dlapiper.com
      Thomas R. Fulford                               Jonathan Hicks (Bar No. 274634)
 3    tfulford@princelobel.com                        jonathan.hicks@us.dlapiper.com
      Alyssa H. Ruderman                              DLA PIPER LLP (US)
 4    aruderman@princelobel.com                       2000 University Avenue
      PRINCE LOBEL TYE LLP                            East Palo Alto, CA 94303-2214
 5    One International Place, Suite 3700             650.833.2000
      Boston, MA 02110
 6    Tel: (617) 456-8000                             Attorneys for Defendant
 7    Matthew D. Vella (CA No. 314548)
      mvella@princelobel.com
 8    PRINCE LOBEL TYE LLP
      357 S Coast Highway, Suite 200
 9    Laguna Beach, CA 92651
10    Attorneys for Plaintiffs
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                            SAN JOSE DIVISION
14
   UNILOC USA, INC.,                                  Case No.: 5:19-cv-01692-EJD
15 UNILOC LUXEMBOURG, S.A., and
   UNILOC 2017 LLC,                                   STIPULATION AND [PROPOSED]
16                                                    ORDER TO STAY PENDING APPEALS
               Plaintiffs,
17
   v.
18
   APPLE INC.,
19
               Defendant.
20

21           THE PARTIES STIPULATE to stay this action, pending appeal of this District’s decision
22 regarding the Uniloc entities’ lack of standing in Uniloc 2017 LLC v. Google LLC (Case No. 20-

23 4355 and various related cases); this District’s decision regarding Uniloc USA, Inc.’s and Uniloc

24 Luxembourg S.A.’s lack of standing in Uniloc USA, Inc. et al v. Apple Inc. (Case No. 18-358); and

25 the District of Delaware’s decision regarding Uniloc USA, Inc.’s and Uniloc Luxembourg S.A.’s

26 lack of standing in Uniloc USA, Inc. et al. v. Motorola Mobility LLC (Case No. 17-1658).
27

28
      STIPULATION AND [PROPOSED] ORDER TO STAY        1                                   5:19-cv-01692-EJD
      CASE PENDING APPEALS
     3621923.v1
             Case 5:19-cv-01692-EJD Document 204 Filed 01/15/21 Page 2 of 3




 1             Those courts held that a third party had the ability to sublicense the patents in the Uniloc

 2 portfolio as of the dates those actions were filed; that that ability deprived the Uniloc plaintiffs of

 3 constitutional standing to file the actions; and that the court therefor did not have subject matter

 4 jurisdiction. As a result, those courts dismissed the actions, and the Uniloc plaintiffs are appealing

 5 those decisions.

 6             Because those decisions appear to create issue preclusion as to various factual and legal

 7 issues in this action, and that preclusion may cause this Court to lack subject matter jurisdiction

 8 over this action, the parties believe the Court cannot proceed until the Federal Circuit resolves

 9 those issues.

10             The parties therefor STIPULATE, with the consent of the Court, to stay this action until

11 the last of such decisions on the above appeals by the United States Court of Appeals for the

12 Federal Circuit.1

13
     Dated: January 15, 2021                         Respectfully submitted,
14
                                                     /s/ James J. Foster
15                                                   Aaron S. Jacobs (Cal. Bar No. 214953)
                                                     ajacobs@princelobel.com
16                                                   James J. Foster
                                                     jfoster@princelobel.com
17                                                   Thomas R. Fulford
                                                     tfulford@princelobel.com
18                                                   Alyssa H. Ruderman
                                                     aruderman@princelobel.com
19                                                   PRINCE LOBEL TYE LLP
                                                     One International Place, Suite 3700
20                                                   Boston, MA 02110
                                                     Tel: (617) 456-8000
21
                                                     Matthew D. Vella (CA No. 314548)
22                                                   mvella@princelobel.com
                                                     PRINCE LOBEL TYE LLP
23                                                   357 S Coast Highway, Suite 200
                                                     Laguna Beach, CA 92651
24
                                                     Attorneys for Plaintiffs
25

26
    Apple agrees with the stay, with the exception that counsel for Apple in this case intends to file
     1

27 shortly a motion for relief from the protective order for Apple to file under seal a limited amount
   of information from this case in Intel Corp. v. Fortress Investment Group et. al., 3:19-cv-07651-
28 EMC (N.D. Cal.). Uniloc will oppose such a motion, if one is filed.
         STIPULATION AND [PROPOSED] ORDER TO STAY          2                                     5:19-cv-01692-EJD
         CASE PENDING APPEALS
         Case 5:19-cv-01692-EJD Document 204 Filed 01/15/21 Page 3 of 3




 1                                              /s/ Christine K. Corbett
                                                Mark Fowler (Bar No. 124235)
 2                                              mark.fowler@us.dlapiper.com
                                                Christine K. Corbett (Bar No. 209128)
 3                                              christine.corbett@us.dlapiper.com
                                                Jonathan Hicks (Bar No. 274634)
 4                                              jonathan.hicks@us.dlapiper.com
                                                DLA PIPER LLP (US)
 5                                              2000 University Avenue
                                                East Palo Alto, CA 94303-2214
 6                                              650.833.2000
 7                                              Attorneys for Defendant
 8

 9

10

11         SO ORDERED:

12
                                                EDWARD J. DAVILA
13                                              United States District Judge
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     STIPULATION AND [PROPOSED] ORDER TO STAY        3                                  5:19-cv-01692-EJD
     CASE PENDING APPEALS
